                                                                                 Case 2:21-cv-03174-MCS-KES Document 27 Filed 05/24/21 Page 1 of 4 Page ID #:106


                                                                                                 VENABLE LLP
                                                                                             1   Sarah S. Brooks (SBN 266292)
                                                                                                 ssbrooks@venable.com
                                                                                             2   2049 Century Park East, Suite 2300
                                                                                                 Los Angeles, California 90067
                                                                                             3   Telephone: (310) 229-9900
                                                                                                 Facsimile: (310) 229-9901
                                                                                             4
                                                                                                 Attorneys for Defendants MindGeek USA Inc.
                                                                                             5   and MindGeek S.a.r.l.
                                                                                             6

                                                                                             7

                                                                                             8                      UNITED STATES DISTRICT COURT
                                                                                             9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                            10   RELEVANT HOLDINGS, LLC, a               Case No. 2:21-cv-03174-MCS-KES
                                                                                                 Georgia limited liability company,      _
                                                                                            11                                           Honorable Marc C. Scarsi
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                                          Plaintiff,     Courtroom 7C
                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                                                    v.                STIPULATION TO EXTEND TIME
                                                                                            13
                                                                             310-229-9900




                                                                                                 MINDGEEK USA INC., a Delaware        TO RESPOND TO COMPLAINT
                                                                                            14   corporation, and MINDGEEK S.A.R.L, a BY NOT MORE THAN 30 DAYS
                                                                                                 Luxembourg Societe a responsibilite  (L.R. 8-3)
                                                                                            15
                                                                                                                          Defendants.    Complaint served: April 21, 2021
                                                                                            16                                           Current response date: June 21, 2021
                                                                                            17
                                                                                                                                         New response date: July 21, 2021

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28



                                                                                                                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                 Case 2:21-cv-03174-MCS-KES Document 27 Filed 05/24/21 Page 2 of 4 Page ID #:107



                                                                                             1         Pursuant to Local Rule 8-3 Plaintiff Relevant Holdings LLC (“Relevant”) and
                                                                                             2   Defendants MindGeek USA Inc. and MindGeek S.a.r.l. by and through their
                                                                                             3   counsel, hereby stipulate and agree as follows:
                                                                                             4            1.    WHEREAS, Relevant filed its initial complaint for patent infringement
                                                                                             5   on April 13, 2021 [Dkt. No. 1];
                                                                                             6            2.    WHEREAS, on April 21, 2021, Relevant sent MindGeek USA Inc. and
                                                                                             7   MindGeek S.a.r.l a request to waive service pursuant to Fed. R. Civ. P. 4;
                                                                                             8            3.    WHEREAS, MindGeek and MindGeek S.a.r.l. through their counsel
                                                                                             9   have agreed to waive service;
                                                                                            10            4.    WHEREAS, pursuant to Fed. R. Civ. P. 4, as a U.S. entity, MindGeek
                                                                                            11   USA, Inc. need not respond to the complaint until 60 days from the date of the waiver
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   request to answer or otherwise move against the complaint, making its response to
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   the initial complaint due June 21, 2021;
                                                                             310-229-9900




                                                                                            14            5.    WHEREAS, pursuant to Fed. R. Civ. P. 4, as a foreign entity,
                                                                                            15   MindGeek S.a.r.l. need not respond to the complaint until 90 days from the date of
                                                                                            16   the waiver request to answer or otherwise move against the complaint, making its
                                                                                            17   response to the initial complaint due July 21, 2021;
                                                                                            18            6.    WHEREAS, the parties all agree that for reasons of efficiency and good
                                                                                            19   order it is preferable that both defendants should have the same due date to respond
                                                                                            20   to the complaint;
                                                                                            21         Now, THEREFORE, the Parties HEREBY STIPULATE AND AGREE as
                                                                                            22   follows:
                                                                                            23         The time for MindGeek USA Inc. to respond to the Complaint shall be extended
                                                                                            24   by 30 days, and both Defendants MindGeek USA Inc. and MindGeek S.a.r.l. shall
                                                                                            25   have through and including July 21, 2021 to respond to the initial complaint.
                                                                                            26   ///
                                                                                            27   ///
                                                                                            28   ///

                                                                                                                                            1
                                                                                                                  STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                 Case 2:21-cv-03174-MCS-KES Document 27 Filed 05/24/21 Page 3 of 4 Page ID #:108



                                                                                             1
                                                                                                 Dated:   May 24, 2021            VENABLE LLP
                                                                                             2
                                                                                                                                  By: /s/ Sarah S. Brooks
                                                                                             3                                          Sarah S. Brooks
                                                                                             4
                                                                                                                                  Attorneys for Defendants MindGeek USA
                                                                                             5                                    Inc. and MindGeek S.a.r.l.
                                                                                             6

                                                                                             7
                                                                                                 Dated:   May 24, 2021            ONE LLP
                                                                                             8                                    By: /s/ John E. Lord
                                                                                                                                        John E. Lord
                                                                                             9

                                                                                            10                                    Attorneys for Plaintiff Relevant
                                                                                                                                  Holdings, LLC
                                                                                            11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13
                                                                             310-229-9900




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28


                                                                                                                                   2
                                                                                                           STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                 Case 2:21-cv-03174-MCS-KES Document 27 Filed 05/24/21 Page 4 of 4 Page ID #:109



                                                                                             1                                     ATTESTATION
                                                                                             2         I am the ECF user whose identification and password are being used to file
                                                                                             3   this document. Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all
                                                                                             4   signatories have concurred in this filing.
                                                                                             5         I declare under penalty of perjury under the laws of the State of California
                                                                                             6   that the foregoing is true and correct, and that this attestation was signed on May
                                                                                             7   24, 2021 in Los Angeles, California.
                                                                                             8

                                                                                             9
                                                                                                  Dated:       May 24, 2021               VENABLE LLP
                                                                                            10
                                                                                                                                          By: /s/ Sarah S. Brooks
                                                                                            11                                                  Sarah S. Brooks
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12
                                                                                                                                          Attorneys for Defendants MindGeek USA
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13                                            Inc. and MindGeek S.a.r.l.
                                                                             310-229-9900




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28


                                                                                                                                              3
                                                                                                                 STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
